DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on May 28, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylinder” specified in each of claims 19 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because of excessive length (approximately 300 words), as well as for the inclusion of “Improvements relating to Valves for Fire Suppression Systems” (located proximate the top of the abstract page), and “[Figure 2]” (located proximate the bottom of the abstract page), each of which should be deleted.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
7.	Claims 1-20 are objected to because of the following informalities:
In claim 1, on line 7, “a first” should be replaced with --the first--.
In claim 5, on line 3, “surface” should be replaced with --surfaces--.
In claim 19, on lines 9-10, “a first” should be replaced with --the first--.
In claim 20, on line 2, “comprising” should be deleted.
In claim 20, on line 7, “a low pressure reservoir” should be replaced with --the low pressure reservoir--.
In claim 20, on line 10, “a first” should be replaced with --the first--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	As to claim 3, the introduction of “a first face seal” is unclear.  Isn’t the “first face seal” recited in claim 3, one and the same as the “face seal” introduced on line 16 of claim 1?
	Further, regarding claim 3, on lines 2-3, the recitations, “mounted on a first end face” and “mounted on a second end face” are unclear.  What element(s) define(s) these “end faces”?
	As to claim 4, on line 1, the recitation, “in which the or each face seal” is indefinite, as claim 1, from which claim 4 depends, includes only one face seal.  Also, the only disclosed “face seal” which creates a seal between two sealing surfaces which are “arranged to move towards each other and away from each other…”, as also specified in claim 4, is the disclosed and shown “first face seal 138”, since the disclosed and shown “second face seal 136” moves towards and away from a stationary sealing surface (120).  Thus, there is only one possible face seal (i.e. the first face seal 138) which has the capability to function as recited in claim 4, which further renders the “or each” recitation on line 1 indefinite.
	As to claim 7, the inclusion of the recitations on lines 2-6 renders the claim unclear, since it seems that such limitations are already fully encompassed by the scope of claim 1.
	As to claim 8, on line 3, the recitation, “an entry to the low pressure reservoir” is unclear.  What is this “entry”, as compared to that introduced on line 1 of the claim?
	As to claim 11, on line 2, the manner by which “a second face seal” is introduced, renders the claim unclear.  What is this “second face seal”?  Is it a required element of the claimed “valve”?

	As to claim 13, on line 3, the recitation, “the first face of the second part” lacks antecedent basis.  Also, what is the “second part”?  Is this referring to the second valve part?
	As to claim 14, on lines 1-2, the introduction of “a bleed passageway” is unclear.  What is this “bleed passageway”, as compared to that introduced on line 4 of claim 13, from which claim 14 depends.  Isn’t the “bleed passageway” recited in claim 14, one and the same as that of claim 13?

Allowable Subject Matter
10.	Claims 1, 2, 6, 9, 10 and 15-20 are allowed.

11.	Claims 3-5, 7, 8 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, did not show or teach a valve comprising a face seal located between the high pressure chamber and the low pressure reservoir, in which: in the first position where there is no communication between the high pressure inlet port and the low 
As to the fire suppression system of claim 19, since the claimed system essentially requires all of the allowable features of the valve of claim 1, the claim is allowable for at least the same reasons.
As to the method of actuating a fire suppression system of claim 20, since the claimed method essentially requires all of the allowable features of the valve of claim 1, the claim is allowable for at least the same reasons.

13.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements set forth above in paragraphs 4-7 of the instant Office action, or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Willms, Gabriel, Bermes, Karalis and Bermes et al., and US Patent Application Publication to Melton, are cited as of interest.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752